DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Attorney Blake Jansen on 01/08/2021.
  
1.  (Currently Amended) An information handling system comprising:
a memory to store a set of instructions;
a processor to execute the set of instructions; 
a peripheral component interconnect express (PCIe) endpoint to communicate with the processor; and

while the PCIe downstream port is in the default mode, the processor to execute the instructions in the memory to detect the PCIe endpoint, to communicate with the PCIe via the PCIe downstream port to verify the PCIe endpoint, wherein the processor communicates with the PCIe endpoint without the PCIe endpoint being able to send PCIe VDMs.
2.  (Canceled) 
3.  (Original) The information handling system of claim 1, wherein the PCIe downstream port is changed to the default mode in response to the PCIe endpoint being removed from the information handling system.
4.  (Original) The information handling system of claim 1, wherein the PCIe downstream port is in the default mode in response to a first value being stored in a configuration bit of the PCIe downstream port.
5.  (Original) The information handling system of claim 4, wherein the PCIe downstream port is in the second mode in response to a second value being stored in the configuration bit of the PCIe downstream port.
6.  (Original) The information handling system of claim 1, wherein the PCIe VDMs are peer-to-peer signals sent from the first PCIe endpoint to another PCIe endpoint of the information handling system.
7.  (Original) The information handling system of claim 1, wherein the PCIe endpoint is verified in response to a digital signature of the PCIe endpoint being verified.
8.  (Previously Amended) A method comprising:
setting a peripheral component interconnect express (PCIe) downstream port of an information handling system to block PCIe vendor-defined messages (VDMs) from a PCIe endpoint connected to the PCIe downstream port, wherein a VDM communication is used to configure one or more components within the information handling system;
detecting, by a processor of the information handling system, the PCIe endpoint;
communicating, by the processor, with the PCIe via the PCIe downstream port to verify the PCIe endpoint, wherein the processor communicates with the PCIe endpoint while the PCIe endpoint is blocked from sending PCIe VDMs;
determining whether the PCIe endpoint is verified by the information handling system; and
setting the PCIe downstream port to allow PCIe VDMs from the verified PCIe endpoint.
9.  (Canceled) 
10.  (Currently Amended) The method of claim 8, further comprising:
setting the PCIe downstream port to block PCIe VDMs in response to the verified PCIe endpoint being removed from the information handling system.
11.  (Original) The method of claim 8, setting the PCIe downstream port to block PCIe VDMs comprises:
storing a first value in a configuration bit of the PCIe downstream port.
12.  (Original) The method of claim 11, setting the PCIe downstream port to allow PCIe VDMs comprises:
storing a second value in the configuration bit of the PCIe downstream port.
13.  (Original) The method of claim 8, wherein the PCIe VDMs are peer-to-peer signals sent from the first PCIe endpoint to another PCIe endpoint of the information handling system.
14.  (Original) The method of claim 8, wherein verifying the PCIe endpoint comprises:
verifying a digital signature of the PCIe endpoint.
15.  (Currently Amended) An information handling system comprising:
a memory to store a set of instructions;
a processor to execute the set of instructions; 
first and second peripheral component interconnect express (PCIe) endpoints to communicate with the processor;
a first PCIe downstream port coupled between the processor and the first PCIe endpoint, the PCIe downstream port set to block PCIe vendor-defined messages (VDMs) from the first PCIe endpoint as a default mode, wherein a VDM communication is used to configure one or more components within the information handling system; and
a second PCIe downstream port coupled between the processor and the second PCIe endpoint, the second PCIe downstream port to block PCIe VDMs from the second PCIe endpoint as the default mode, to change to a second mode in response to the second PCIe endpoint being verified, and to allow a PCIe VDM from the second PCIe endpoint to the first PCIe endpoint while in the second mode,
while the second PCIe downstream port is in the default mode, the processor to execute the instructions in the memory to detect the second PCIe endpoint, to communicate with the second PCIe via the second PCIe downstream port to verify the second PCIe endpoint, wherein the processor communicates with the second PCIe endpoint without the second PCIe endpoint being able to send PCIe VDMs.
16.  (Canceled) 
17.  (Original) The information handling system of claim 15, wherein the second PCIe downstream port is changed to the default mode in response to the second PCIe endpoint being removed from the information handling system.
18.  (Original) The information handling system of claim 15, wherein the second PCIe downstream port is in the default mode in response to a first value being stored in a configuration bit of the second PCIe downstream port.
19.  (Original) The information handling system of claim 18, wherein the second PCIe downstream port is in the second mode in response to a second value being stored in the configuration bit of the second PCIe downstream port.
20.  (Original) The information handling system of claim 15, wherein the PCIe VDMs are peer-to-peer signals sent between the first and second PCIe endpoints.

Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 12/21/2020, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of a processor, a peripheral component 
interconnect express (PCIe) endpoint, and a PCIe downstream port. The PCIe downstream port blocks PCIe vendor-defined messages (VDMs) from the PCIe endpoint as a default mode, changes to a second mode in response to the PCIe endpoint being verified, and allows PCIe VDMs from the PCIe endpoint while in the second mode.
 
	Independent claims 1, 8 and 15, recite the uniquely distinct features of “  claim 1, a PCIe downstream port coupled between the processor and the PCIe endpoint, the PCIe downstream port set to block PCIe vendor-defined messages (VDMs) from the PCIe endpoint as a default mode, wherein a VDM communication is used to configure one or more components within the information handling system, to change to a second mode in response to the PCIe endpoint being verified, and to allow PCIe VDMs from the PCIe endpoint while in the second mode, while the PCIe downstream port is in the default mode, the processor to detect the PCIe endpoint, to communicate with the PCIe via the PCIe downstream port to verify the PCIe endpoint, wherein the processor communicates with the PCIe endpoint without the PCIe endpoint being able to send PCIe VDMs.  Clam 8, detecting, by a processor of the information handling system, the PCIe endpoint; communicating, by the processor, with the PCIe via the PCIe downstream port to verify the PCIe endpoint, wherein the processor communicates with the PCIe endpoint while the PCIe endpoint is blocked from sending PCIe VDMs; and clam 15, while the second PCIe downstream port is in the default mode, the processor to detect the second PCIe endpoint, to communicate with the second PCIe via the second PCIe downstream port to verify the second PCIe endpoint, wherein the processor communicates with the second PCIe endpoint without the second PCIe endpoint being able to send PCIe VDMs. ”
The closest prior art, (Natu US 2015/0096051), discloses Natu discloses, [par 0019 PCI Express Root Port and Switch Port in a processors and/or a chipset contain Address Validation Filter (AVF) logic that prevents (i.e. block )rogue endpoints from spoofing PME BDFs ], to change to a second mode in response to the PCIe endpoint being verified, and to allow PCIe VDMs from the PCIe endpoint while in the second mode [PCI Express Root ports and Switch Ports will compare the BDF fields in MCTP packets against this Address Validation List (AVL) (i.e. being verified) for every request. 
The closest prior art, (Slaight US 8,423690) [fig.2, col 3, lines 57-65, the management controller 46 (i.e. information handling system )may packetize the VDM 48 and transmit the packetized VDM 52 as to change to the VDM communication to the Network controller 56 thus, it can be seen as the VDM has changed is communication from the MGMT controller A to the network controller 54 and other storage devices 50 (i.e. one or more component) through the host bus 18 to the network controller 54],
 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1,8 and 15. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495